DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 28 – 30, 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolving 112 Rejection concerns below.
Claims 42 – 44 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 42, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 42 with the allowable feature being: an electrical component cover comprising: a housing having a void partially enclosed by the housing, the void extending from an end of the first portion opposite the second portion to an end of the second end portion opposite the first portion and having an opening extending along the central portion, the first end portion the first flexible portion and the second end portion, the opening being defined by the first bottom end and the second bottom end of the housing being spaced apart from one another; and wherein the central portion has a generally linear flange formed by the material along at least one of the first bottom end and the second bottom end of the housing and the first end portion has a generally linear flange formed by the material along at least one end of the first bottom end and the second bottom end of the housing, and wherein the first flexible portion lacks a generally linear flange along either of the ends first bottom end and the second bottom end of the housing which form the opening.
One close prior art Puigcerver teaches of an electrical component cover  comprising: a housing having a central portion, a first end portion and a second end portion, a first flexible portion connecting the first end portion to the central portion, the housing being formed by a material extending from a first bottom end to a second bottom end to define a void partially enclosed by the housing, the void extending from an end of the first portion opposite the second portion to an end of the second end portion opposite the first portion and having an opening extending along the central portion, the first end portion the first flexible portion and the second end portion, the opening being defined by the first bottom end and the second bottom end of the housing being spaced apart from one another; however Puigcerver does not teach wherein the central portion has a generally linear flange formed by the material along at least one of the first bottom end and the second bottom end of the housing and the first end portion has a generally linear flange formed by the material along at least one end of the first bottom end and the second bottom end of the housing, and wherein the first flexible portion lacks a generally linear flange along either of the ends first bottom end and the second bottom end of the housing which form the opening.
Therefore claims 42 – 44 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
Applicant argues on page 10 of the REMARKS, “Based on the teachings of Puigcerver, Applicant does not believe that the Examiner can properly assert that Puigcerver teaches a "rigid central portion" as set forth in the claim”.  The Office respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “while Applicant's embodiment is discussed as having a tensile modulus of about 310,000 psi”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As shown in the previous Office Action, the claimed “rigid central portion” is met by the cited prior art, as Puigcerver teaches of a portion or area or region of the cover that is centrally located and is less flexible than first and second line cover portions.  The claim language has not claimed different materials between the different portions, but instead claims the entire cover is “made from a single piece of material”.  The claim has not quantitively defined different modulus for the different portions, but only that the central rigid portion is central or centrally located and rigid, by some standard.  As the central portion about 330 is a more rigid portion in comparison to the areas of the cover that have undulating walls, the central area is more rigid and can be construed at the very least as nominally rigid.  Note that the claim states that the cover is made from a single material yet has a flexible portion and a rigid portion.  As Puigcerver shows undulating walls to help with flexibility, the part or portion with undulating walls allows more flexibility and the part or portion without the undulating walls are more rigid than the flexible portion.
Applicant argues on page 11 of the REMARKS, “It is unclear why a person of skill in the art would be motivated to modify a device to add a structure to achieve a benefit that the primary reference already achieves. Moreover, the showing of the installation aid attachment 752 right in the middle of the central portion in FIG. 8C of Puigcerver and the holes which are shown on the first end and the second end in FIG. 9 of Hiller et al. would seem to teach away from mounting installations aids long the flexible portions where they are likely to interfere with the flexing”.  The Office respectfully disagrees.  As stated previously, the combination of Hiller allows for an engagement of a hot stick or installation tool, which is not discussed in Puigcerver, and thus is not a benefit that the primary reference already achieves.
Applicant argues on page 11 of the REMARKS, “The Office Action, however, never explains how the embodiment in Puigcerver would be able to bend if it were made from acrylic/PVC, the specific embodiment of which discussed in the Application is more than 100 times as stiff as the material used by Puigcerver. Since Puigcerver expressly discussed making the main body usable on power lines which are bent at various angles, Applicant suggests that a person of skill in the art would not use a material which would seemingly prevent Puigcerver's design from accomplishing that objective. The acrylic/PVC blend already used by Applicant is a highly desirable material”.  The Office respectfully disagrees.  As stated above, the claim has not quantitively defined different modulus for the different portions, but only that the central rigid portion is central or centrally located and rigid, by some standard and other portions are flexible.  As the central portion about 330 is a more rigid portion in comparison to the areas of the cover that have undulating walls, the central area is more rigid and can be construed at the very least as nominally rigid.  Similarly, the corrugated areas are more flexible in comparison to the non-corrugated portions (see Puigcerver Column 6, lines 38-46; “increases rotational flexibility”, “use of a corrugated portion 238 may further extend the adjustability of the cover 200”).  Note that the claim states that the cover is made from a single material yet has a flexible portion and a rigid portion.  As Puigcerver shows undulating walls to help with increasing flexibility, the part or portion with undulating walls allows more flexibility and the part or portion without the undulating walls are more rigid than the flexible portion. Thus regardless of the material of the cover, if the entire cover is formed form the same material, the corrugated portions provide flexible portions with respect to the non-corrugated portions that are conversely more rigid.
Applicant argues on pages 12-13 of the REMARKS, “The Office Action fails to show any suggestion of how to do so from the prior art. If the Examiner maintains the rejection, it is requested that he demonstrate how the structure of Puigcerver can be made from a material rated 72KV and still be able to flex sufficiently for use on power lines disposed at various angles”.  The Office respectfully disagrees.  As stated above, the corrugated areas are more flexible in comparison to the non-corrugated portions (see Puigcerver Column 6, lines 38-46; “increases rotational flexibility”, “use of a corrugated portion 238 may further extend the adjustability of the cover 200”).  Note that the claim states that the cover is made from a single material yet has a flexible portion and a rigid portion.  As Puigcerver shows undulating walls to help with increasing flexibility, the part or portion with undulating walls allows more flexibility and the part or portion without the undulating walls are more rigid than the flexible portion. Thus regardless of the material of the cover, if the entire cover is formed form the same material, the corrugated portions provide flexible portions with respect to the non-corrugated portions that are conversely more rigid.  The cover as taught in view of Puigcerver and AAPA provides a cover that provides flame-resistance, fire resistance, and provides high voltage rating usage, while still allowing for more flexibility at the undulating portions of the cover.
Applicant argues on page 13 of the REMARKS, “Thus, not only does Puigcerver not teach what is claimed, it teaches away from the elements of the claim”.  The Office respectfully disagrees.  The claimed invention regards a cover formed from a material that provides rated 72 KV characteristics and is flexible.  Puigcerver provides flexibility not just from the material but also from the undulating walls; see Puigcerver Column 6, lines 38-46 (“increases rotational flexibility”, “use of a corrugated portion 238 may further extend the adjustability of the cover 200”).  Thus Puigcerver in view of AAPA provides a cover that is rated 72 KV while still allowing for more flexibility at the undulating portions of the cover.

Applicant argues on page 14 of the REMARKS, “The selective combination of the references without addressing the teachings of the respective references which are inconsistent with the combination and explaining why the two references would be combined as indicated amounts to improper hindsight reconstruction”.  The Office respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The cover of Puigcerver is used outdoors.  Pagel discusses the use of a material also used in outdoor conditions, that can endure outdoor weather conditions, varying temperature conditions, can retain an original color and appearance, and prevent corrosion.  Thus Puigcerver in view of AAPA and Pagel provides a cover that can be used outdoors, can endure outdoor weather conditions, varying temperature conditions, can retain an original color and appearance, and prevents corrosion, while still allowing for more flexibility at the undulating portions of the cover.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 – 25 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puigcerver (US 6,730,852 B1).

Regarding Claim 23, Puigcerver discloses an electrical component cover (Fig 3, 1A) comprising a first end portion (a portion about 336; note that the claim language has not provided structural boundaries of “portion”), a second end portion (a portion about 334; note that the claim language has not provided structural boundaries of “portion”) and a rigid central portion (portion about 330; Column 2, lines 3-20; “the main body includes a central portion configured to be positioned adjacent the insulator. A first line cover portion extends from the central portion and a second line cover portion extends from the central portion in a direction substantially opposite from the first line cover portion. The first and second line cover portions may also each include a corrugated portion adjacent the central portion that further increases rotational flexibility of the line cover portions relative to the central portion”; as the first and second line cover portions are more rotationally flexible compared to the central portion, the central portion about 330 is a more rigid portion in comparison) defining a void (opening or void as seen in Fig 3) extending the length thereof, the rigid central portion being sized and shaped to cover an insulator (65,65’; Column 5, lines 4-20; “insulator”) on a power line (Column 1, lines 5-10; “present invention relates to protective covers and, more particularly, to protective covers for distribution lines, such as power distribution lines”; 70,75; Column 5, lines 4-20), and least one flexible portion (a portion about 338,a portion about 340; note that the claim language has not provided structural boundaries of “portion”) disposed between the rigid central portion and at least one of the first end portion and the second end portion, the electrical component cover (310; Column 5, lines 57-66) being made from a single piece of material (310; Column 5, lines 57-66).


    PNG
    media_image1.png
    684
    731
    media_image1.png
    Greyscale

Annotated Fig 3 from Puigcerver (US 6,730,852 B1)

Regarding Claim 24, Puigcerver further discloses the electrical component cover (Fig 3,1A), wherein the flexible portion (a portion about 338, a portion about 340) comprises an undulating wall (Column 2, lines 3-20; “corrugated portion”; see Fig 3 showing the wall undulates/rises and falls).

Regarding Claim 25, Puigcerver further discloses the electrical component cover (Fig 3,1A), wherein the first end portion (a portion about 336), the second end portion (a portion about 334) and the rigid central portion (a portion about 330) are formed by a housing wall (wall of 310) having a first bottom end (end of wall towards viewer in Fig 3) and a second bottom end (opposite end of wall towards viewer in Fig 3) which are spaced apart from one another along a length of the electrical component cover so as to leave an elongate opening for accessing the void.

Regarding Claim 32, Puigcerver further discloses the electrical component cover (Fig 3,1A), wherein the at least one flexible portion (about 338,340) includes a first flexible portion (portion about 340) disposed between the rigid central portion (portion about 330) and the second end portion (portion about 336), and a second flexible portion (portion about 338) disposed between the rigid central portion (portion about 330) and the first end portion (portion about 334).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over  Puigcerver (US 6,730,852 B1) as applied to claim 25 above, and further in view of Hiller (US 9,702,485 B2).

Regarding Claim 26, Puigcerver teaches the limitations of the preceding claim including the bottom portion of the undulating wall.
Puigcerver does not disclose the electrical component cover, wherein the flexible portion has a plurality of recesses formed along a bottom portion of the undulating wall.
Hiller teaches of an electrical component cover (Fig 1-2), wherein a portion has a plurality of recesses (at 140; see Fig 2 showing a triangular recess going into the walls) formed along a bottom portion (lower portion of 112,114 n Fig 1) of a wall (112,114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover as disclosed by Puigcerver, wherein the flexible portion has a plurality of recesses formed along a bottom portion of the undulating wall as taught by Hiller, in order to engage a hot stick or installation tool (Hiller, Column 6, lines 10-20, Column 8, lines 1-15).



Regarding Claim 27, Puigcerver in view of Hiller teaches the limitations of the preceding claim and Hiller further teaches the electrical component cover (Fig 1-2) of claim 26, wherein one or more of the plurality of recesses (at 140; see Fig 2 showing a triangular recess going into the walls) are generally triangular in shape (the recess going into the wall is triangular in shape when viewing the cover along its longitudinal axis).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Puigcerver (US 6,730,852 B1) as applied to claim 23 above, and further in view of AAPA (Applicant Admitted Prior Art).

Regarding Claim 31, Puigcerver discloses the limitations of the preceding claim.
Puigcerver does not explicitly disclose the electrical component cover, wherein the electrical component cover is formed from an acrylic/PVC blend.
AAPA teaches (see Applicant’s Specification [0010]) “KADDAS Enterprises of Salt Lake City, Utah is known for producing power line protection products made from fire- and flame-resistant materials which will not support combustion, and which is self-extinguishing. The acrylic/PVC blend used by Kaddas is 72 KV rated and thus is highly desirable for covering concern areas along electrical lines”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover as disclosed by Puigcerver, wherein the electrical component cover, wherein the electrical component cover is formed from an acrylic/PVC blend as taught by AAPA, in order to provide flame-resistance, fire resistance, and provide high voltage rating usage (AAPA, [0010]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Puigcerver (US 6,730,852 B1) as applied to claim 23 above.

Regarding Claim 33, Puigcerver discloses the limitations of the preceding claim.
Puigcerver does not explicitly disclose wherein a first face of the flexible portion is disposed between 95 and 145 degrees from horizontal.
However Puigcerver teaches (see Fig 6, Column 7, line 60-Column 8, line 20) “While the angles α, α' are shown as substantially identical in FIG. 6B, it is to be understood that the respective line cover portions may be rotated to different angles as needed based on the angle of approach of the lines extending from an insulator protected by the cover 500. In particular embodiments of the present invention, the flexible material selected for the cover 500 and the configuration of any corrugated portions are selected to provide a rotational flexibility of the line cover portions to accommodate a deviation of up to about 25 degrees between the axis A1 and the axis A2”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover as disclosed by Puigcerver, wherein a first face of the flexible portion is disposed between 95 and 145 degrees from horizontal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, such as to rotate the cover as needed based on the approach of the lines extending from an insulator as taught by Puigcerver (Column 7, line 60-Column 8, line 20).  In re Aller, 105 USPQ 233 (1955)  Note that the Applicant’s Specification has not provided a definitive reason for the specifically claimed range of degrees.

Claims 34 and 36 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Puigcerver (US 6,730,852 B1) in view of AAPA (Applicant Admitted Prior Art).

Regarding Claim 34, Puigcerver discloses an electrical component cover (Fig 3, 1A) comprising a housing (310) having first end portion (a portion about 336; note that the claim language has not provided structural boundaries of “portion”), a second end portion (a portion about 334; note that the claim language has not provided structural boundaries of “portion”) and a central portion (portion about 330; Column 2, lines 3-20; “the main body includes a central portion configured to be positioned adjacent the insulator. A first line cover portion extends from the central portion and a second line cover portion extends from the central portion in a direction substantially opposite from the first line cover portion. The first and second line cover portions may also each include a corrugated portion adjacent the central portion that further increases rotational flexibility of the line cover portions relative to the central portion”) disposed therebetween and an open channel (opening or void as seen in Fig 3) extending along a length thereof formed by spaced apart sides of the housing, and a first flexible portion (a portion about 338; note that the claim language has not provided structural boundaries of “portion”) disposed between the central portion and the second end portion and a second flexible portion (a portion about 340; note that the claim language has not provided structural boundaries of “portion”) disposed between the central portion and the first end portion.
Puigcerver does not explicitly disclose the electrical component cover, wherein the housing is formed from a material rated 72KV.
AAPA teaches (see Applicant’s Specification [0010]) “KADDAS Enterprises of Salt Lake City, Utah is known for producing power line protection products made from fire- and flame-resistant materials which will not support combustion, and which is self-extinguishing. The acrylic/PVC blend used by Kaddas is 72 KV rated and thus is highly desirable for covering concern areas along electrical lines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover as disclosed by Puigcerver, wherein the electrical component cover, wherein the housing is formed from a material rated 72KV as taught by AAPA, in order to provide flame-resistance, fire resistance, and provide high voltage rating usage (AAPA, [0010]).

Regarding Claim 36, Puigcerver in view of AAPA teaches the limitations of the preceding claim and AAPA further teaches the electrical component cover of claim 34, wherein the electrical component cover is formed from an acrylic/PVC blend (see Applicant’s Specification [0010]) “KADDAS Enterprises of Salt Lake City, Utah is known for producing power line protection products made from fire- and flame-resistant materials which will not support combustion, and which is self-extinguishing. The acrylic/PVC blend used by Kaddas is 72 KV rated and thus is highly desirable for covering concern areas along electrical lines”).

Regarding Claim 37, Puigcerver in view of AAPA teaches the limitations of the preceding claim and Puigcerver further teaches the electrical component cover (Fig 3) of claim 34, wherein the flexible portions (a portion about 338,340; note that the claim language has not provided structural boundaries of “portion”) are formed by an undulating sidewall (see Fig 3).

Regarding Claim 38, Puigcerver in view of AAPA teaches the limitations of the preceding claim and Puigcerver further teaches the electrical component cover (Fig 3) of claim 37, wherein electrical component cover (310) is formed from a single piece of material and wherein the central portion (portion about 330) has a bottom surface (thin ridge surface of the rim of 310, closest to the viewer in Fig 3, at the central portion about 330) defining sides of an opening (void between 310 and 322) and wherein the flexible portions (note that the claim language has not defined structural boundaries of “portions” and thus the “flexible portions” can be regions of 310 around 338 that do not extend all the way to the thin ridge surface of the rim of 310, closest to the viewer in Fig 3) end above the bottom surface of the central portion.


    PNG
    media_image2.png
    661
    758
    media_image2.png
    Greyscale

Annotated Fig 3 from Puigcerver (US 6,730,852 B1)

Regarding Claim 39, Puigcerver in view of AAPA teaches the limitations of the preceding claim and Puigcerver further teaches the electrical component cover (Fig 3) of claim 38, wherein the bottom surface (for example to the right of the annotated figure above can be construed as a bottom) of the flexible portion (annotated FLEXIBLE PORTION above is shown to have undulating walls going up and down; note that the claim language has not established a datum of reference for “vertically”) forms a vertically undulating wall (the walls in the annotated FLEXIBLE PORTION are shown undulating towards the right side of the Figure, construed as a bottom, and back towards the left in the Figure, thus vertically with respect to the annotated Figure; note that the claim language has not established a datum of reference for “vertically”).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Puigcerver (US 6,730,852 B1) in view of AAPA (Applicant Admitted Prior Art) as applied to claim 34 and further in view of Pagel (US 2007/0054086 A1).

Regarding Claim 35, Puigcerver in view of AAPA teaches the limitations of the preceding claim, including wherein the electrical component cover is formed from material.  Note that the material as taught in view of AAPA may comply with the claimed characteristics.
Puigcerver does not explicitly disclose the electrical component cover of claim 34, wherein the electrical component cover is formed from material having a Tensile Modulus of about 310,000psi (ASTM D-638) and a Flexural Strength of about 9,100 psi (ASTM D-790).
Pagel teaches of a product, also used in an outside environment, also formed from an acrylic/PVC blend ([0005-0006,0029-0041]), having a Tensile Modulus of about 310,000psi (ASTM D-638) ([0032-0035]) and a Flexural Strength of about 9,100 psi (ASTM D-790) ([0032-0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover as taught by Puigcerver in view of AAPA, wherein the electrical component cover, wherein the electrical component cover is formed from material having a Tensile Modulus of about 310,000psi (ASTM D-638) and a Flexural Strength of about 9,100 psi (ASTM D-790) as taught by Pagel, in order to endure outdoor weather conditions, varying temperature conditions, retain original color and appearance, and prevent corrosion (Pagel, [0005-0006,0029-0041]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/           Examiner, Art Unit 2896